NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
1ST MEDIA, LLC,
Plaintiff-Appellant,
V.
ELECTRONIC ARTS, INC., HARMON]X MUSIC
SYSTEMS, INC., AND VIACOM, INC.,
Defen,dants-Appellees,
AND
SONY COMPUTER ENTERTAINMENT AMERICA,
INC.,
Defen,dan,t-Appellee.
2010-1435
Appeal from the United States District Court for the
DiStrict of NeVada in case no. 07-CV-1589, Judge J ames
C. Mahan.
ON MOTION
ORDER
Sony Con1puter Ent;ertainment America LLC moves
to withdraw B. Trent Webb as principal counsel but to

1ST MEDIA V. ELECTRONIC ARTS 2
remain as counsel of record and to substitute Eric A.
Buresh as principal counsel,
Upon consideration thereof,
lT lS ORDERED THATZ
The motion is granted
FoR THE CoURT
DEC 06 2011
/s/ J an Horbaly
Date J an Horba1y
Clerk
cc: B. Trent Webb, Esq.
Eric A. Buresh, Esq. H EB
Robert P. Greenspo0n, Esq. U.8. COURT 0lFAPFEALS FOR
Richard F. Ziegler, Esq. THE FEnERAL ClRCU"
321 BEC 05 2011
.lAN HBRBALY
CLERK